DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 9-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (20150043076) in view of Kim (20170139179).
Regarding claim 1, Nakayama discloses (Fig 2-15, [0092]) a prism device (Fig 1, imaging apparatus) applied to a periscope lens module (11), comprising: a prism (Fig 2, 26, 28); a bearing member (11a); a supporting member (12, 21, 23); a ball (17a); an elastic member (31); and a driving member (23, 25, 29), wherein the bearing member (11a) comprises a bearing frame (Fig 4 shows 11a surrounded by portion 20), and the ball (17a) is mounted to a top of the bearing frame (Fig 4 shows 17a on top of portion 20); the supporting member (Fig 4, 21) comprises a prism bracket (26), a driving bracket (25a), and a rotating bracket (14,15) connected between the prism bracket and the driving bracket and in rotation-fit with the ball ([0098], Fig 4 shows first actuator 25 has a first driving shaft 25a that is movable in the vertical direction, and a first driving portion 26 is fixed onto the first driving shaft 25a); the first abutting portion (see annotated Fig 6 that shows first abutted portion of 24) and the second abutting portion (see annotated Fig 6 that shows second abutted portion of 24) are spaced from each other (see annotated Fig 6 that shows bearing portion 24 on top of spherical portion 17a) and abut against a top of the rotating bracket from two sides of the ball (see annotated Fig 6 that shows portion 24 on top of 17a), in such a manner that the rotating bracket (14,15) and the ball (17a) abut against the bearing frame (Fig 6 shows the actuator 25 and the ball 17a abut portion 20 by rotation driving shafts); and the driving member (25) is connected between (Fig 3 shows actuator 29 between lens unit 11a and shaft 25a) the bearing member (11a) and the driving bracket (25a) and configured to drive the supporting member to drive the prism to rotate (Fig 6, [0098], driving portion 26 is moved in the vertical direction by movement of the first driving shaft 25a) but does not teach the elastic member comprises a first elastic bracket and a second elastic bracket, the first elastic bracket comprises a first abutting portion, and the second elastic bracket comprises a second abutting portion. However, in a similar endeavor, Kim teaches the elastic member ([0238]-[0239], Fig 3, first to fourth elastic support members 220 (220-1 to 220-4)) comprises a first elastic bracket (Fig 3, 220-1) and a second elastic bracket (Fig 3, 220-2), the first elastic bracket (Fig 3, 220-1) comprises a first abutting portion (Fig 3, 220a-1), and the second elastic bracket (Fig 3, 220-2) comprises a second abutting portion (Fig 3, 220b-2). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nakayama with the support members of Kim for the purpose of ensuring an accurate autofocusing operation within a lens apparatus (Kim, [0349]).

    PNG
    media_image1.png
    936
    885
    media_image1.png
    Greyscale

Regarding claim 2, Nakayama in view of Kim describes the invention as disclosed in claim 1 and Nakayama further teaches wherein the top of the bearing frame (20) is provided with a limiting groove for receiving and locating the ball (Fig 4 shows 17a is held in position by a groove on top of wall 20), and a side of the rotating bracket (14,15) facing towards the bearing frame is provided with an arc groove for fitting the ball (Fig 4 shows bracket 25 facing portion 20 and the groove holding ball 17a). 
Regarding claim 3, Nakayama in view of Kim describes the invention as disclosed in claim 1 and Nakayama further teaches wherein the bearing member (11a) further comprises: a fixing frame (Fig 6, fulcrum portion 17) parallel to the driving bracket (25a), and a base having an end connected to the fixing frame (Fig 6 shows a base connected to the end of portion 17); and the bearing frame (20) is provided on the base (Fig 6 shows portion 17 is connected to portion 20 by 17a), and the driving member (25) is connected between the fixing frame and the driving bracket (Fig 6 shows 25 is between portion 17 and 25a).
Regarding claim 9, Nakayama in view of Kim describes the invention as disclosed in claim 1 and Nakayama further teaches wherein a first protrusion (see annotated Fig 6 that shows a protrusion from portion 24) and a second protrusion (see annotated Fig 6 that shows a protrusion from portion 24) are provided at a side of the rotating bracket (14,15) facing away from the ball (Fig 6 shows portion 14 down and faced away from 17a), the first abutting portion abuts against the first protrusion (see annotated Fig 6 that shows each abutted portion joined together), and the second abutting portion abuts against the second protrusion (see annotated Fig 6 that shows each abutted portion joined together). 

    PNG
    media_image2.png
    936
    885
    media_image2.png
    Greyscale

Regarding claim 10, Nakayama discloses  (Fig 2-15, [0092]) a periscope lens module (11), comprising: a lens device (10); an image sensor ([0089], imaging apparatus (mobile phone) 1); and a prism device (Fig 2, 26, 28) applied to the periscope lens module (Fig 1, [0089]-[0090]), wherein the lens device (10) is arranged between the image sensor (1) and the prism device (Fig 2, 26, 28) applied to the periscope lens module (11), and wherein the prism device (Fig 2, 26, 28) applied to the periscope lens module (Fig 2, 26, 28) comprises: a prism (26); a bearing member (11a); a supporting member (12, 21, 23); a ball (17a); an elastic member (31); and a driving member (23, 25, 29), wherein the bearing member (11a) comprises a bearing frame (Fig 4 shows 11a surrounded by portion 20), and the ball (17a) is mounted to a top of the bearing frame (Fig 4 shows 17a on top of portion 20); the supporting member (Fig 4, 21) comprises a prism bracket (26), a driving bracket (25a), and a rotating bracket (14,15) connected between the prism bracket and the driving bracket and in rotation-fit with the ball ([0098], Fig 4 shows first actuator 25 has a first driving shaft 25a that is movable in the vertical direction, and a first driving portion 26 is fixed onto the first driving shaft 25a); the first abutting portion (see annotated Fig 6 that shows first abutted portion of 24) and the second abutting portion (see annotated Fig 6 that shows second abutted portion of 24) are spaced from each other (see annotated Fig 6 that shows bearing portion 24 on top of spherical portion 17a) and abut against a top of the rotating bracket from two sides of the ball (see annotated Fig 6 that shows portion 24 on top of 17a), in such a manner that the rotating bracket (14,15) and the ball (17a) abut against the bearing frame (Fig 6 shows the actuator 25 and the ball 17a abut portion 20 by rotation driving shafts); and the driving member (25) is connected between (Fig 3 shows actuator 29 between lens unit 11a and shaft 25a) the bearing member (11a) and the driving bracket (25a) and configured to drive the supporting member to drive the prism to rotate (Fig 6, [0098], driving portion 26 is moved in the vertical direction by movement of the first driving shaft 25a) but does not teach the elastic member comprises a first elastic bracket and a second elastic bracket, the first elastic bracket comprises a first abutting portion, and the second elastic bracket comprises a second abutting portion. However, in a similar endeavor, Kim teaches the elastic member ([0238]-[0239], Fig 3, first to fourth elastic support members 220 (220-1 to 220-4)) comprises a first elastic bracket (Fig 3, 220-1) and a second elastic bracket (Fig 3, 220-2), the first elastic bracket (Fig 3, 220-1) comprises a first abutting portion (Fig 3, 220a-1), and the second elastic bracket (Fig 3, 220-2) comprises a second abutting portion (Fig 3, 220b-2). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nakayama with the support members of Kim for the purpose of ensuring an accurate autofocusing operation within a lens apparatus (Kim, [0349]).

    PNG
    media_image1.png
    936
    885
    media_image1.png
    Greyscale

Regarding claim 11, Nakayama in view of Kim describes the invention as disclosed in claim 10 and Nakayama further teaches wherein the top of the bearing frame (20) is provided with a limiting groove for receiving and locating the ball (Fig 4 shows 17a is held in position by a groove on top of wall 20), and a side of the rotating bracket (14,15) facing towards the bearing frame is provided with an arc groove for fitting the ball (Fig 4 shows bracket 25 facing portion 20 and the groove holding ball 17a). 
Regarding claim 12, Nakayama in view of Kim describes the invention as disclosed in claim 10 and Nakayama further teaches wherein the bearing member (11a) further comprises: a fixing frame (Fig 6, fulcrum portion 17) parallel to the driving bracket (25a), and a base having an end connected to the fixing frame (Fig 6 shows a base connected to the end of portion 17); and the bearing frame (20) is provided on the base (Fig 6 shows portion 17 is connected to portion 20 by 17a), and the driving member (25) is connected between the fixing frame and the driving bracket (Fig 6 shows 25 is between portion 17 and 25a).
Regarding claim 18, Nakayama in view of Kim describes the invention as disclosed in claim 10 and Nakayama further teaches wherein a first protrusion (see annotated Fig 6 that shows a protrusion from portion 24) and a second protrusion (see annotated Fig 6 that shows a protrusion from portion 24) are provided at a side of the rotating bracket (14,15) facing away from the ball (Fig 6 shows portion 14 down and faced away from 17a), the first abutting portion abuts against the first protrusion (see annotated Fig 6 that shows each abutted portion joined together), and the second abutting portion abuts against the second protrusion (see annotated Fig 6 that shows each abutted portion joined together). 


    PNG
    media_image2.png
    936
    885
    media_image2.png
    Greyscale

Claim(s) 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (20150043076) in view of Kim (20170139179) and in further view of Swift Jr., (2392428).
Regarding claim 6, Nakayama in view of Kim disclose the invention as described in claim 3 but does not teach wherein the base is provided with a snap groove for limiting a movement of the bearing frame. However, Swift Jr., teaches wherein the base (Fig 1, 28) is provided with a snap groove (grooves, 22) for limiting a movement of the bearing frame (Fig 1, Col 2, line 15, grooves 22 serve to support a lens mounting). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nakayama and Kim with the frames of Swift Jr for the purpose of incorporating an inexpensive design (Swift Jr, Col 2, line 35).
Regarding claim 15, Nakayama in view of Kim disclose the invention as described in claim 12 but does not teach wherein the base is provided with a snap groove for limiting a movement of the bearing frame. However, Swift Jr., teaches wherein the base (Fig 1, 28) is provided with a snap groove (grooves, 22) for limiting a movement of the bearing frame (Fig 1, Col 2, line 15, grooves 22 serve to support a lens mounting). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nakayama and Kim with the frames of Swift Jr for the purpose of incorporating an inexpensive design (Swift Jr, Col 2, line 35).
Allowable Subject Matter
Claims 4, 5, 7, 8 13, 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to dependent claim 4, the prior art of Nakayama taken either singly or in combination with any other prior art fails to suggest such a prism device comprising: “wherein the fixing frame comprises: a side plate having an end connected to the base; an FPC board provided between the side plate and the driving bracket; and a plurality of snap joints provided between the side plate and the driving bracket, wherein an end of each of the snap joints penetrates through the FPC board and the side plate to fix the FPC board onto the side plate”. Claims 5 and 8 are allowable due to dependency on dependent claim 4.
Specifically, with respect to dependent claim 7, the prior art of Nakayama taken either singly or in combination with any other prior art fails to suggest such a prism device comprising: “wherein the first elastic bracket further comprises: two first extending portions extending from two ends of the first abutting portion while being bent, two first bending portions each connected to an end of one of the two first extending portions, two second extending portions each extending from an end of one the two first bending portions, and two first mounting portions each bent from an end of one the two second extending portions; the second elastic bracket further comprises: two third extending portions extending from two ends of the second abutting portion while being bent, two second bending portions each connected to an end of one of the third extending portions, two fourth extending portions each extending from an end of the two second bending portions, and two second mounting portions each bent from an end of one of the two fourth extending portions; and each of the first mounting portion and the second mounting portion is snapped into the snap groove”.
Specifically, with respect to dependent claim 13, the prior art of Nakayama taken either singly or in combination with any other prior art fails to suggest such a prism device comprising: “wherein the fixing frame comprises: a side plate having an end connected to the base; an FPC board provided between the side plate and the driving bracket; and a plurality of snap joints provided between the side plate and the driving bracket, wherein an end of each of the snap joints penetrates through the FPC board and the side plate to fix the FPC board onto the side plate”. Claims 14 and 17 are allowable due to dependency on dependent claim 13.
Specifically, with respect to dependent claim 16, the prior art of Nakayama taken either singly or in combination with any other prior art fails to suggest such a prism device comprising: “wherein the first elastic bracket further comprises: two first extending portions extending from two ends of the first abutting portion while being bent, two first bending portions each connected to an end of one of the two first extending portions, two second extending portions each extending from an end of one the two first bending portions, and two first mounting portions each bent from an end of one the two second extending portions; the second elastic bracket further comprises: two third extending portions extending from two ends of the second abutting portion while being bent, two second bending portions each connected to an end of one of the third extending portions, two fourth extending portions each extending from an end of the two second bending portions, and two second mounting portions each bent from an end of one of the two fourth extending portions; and each of the first mounting portion and the second mounting portion is snapped into the snap groove”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Washisu (20100118402), Yasuda (20150237259), and Yasuda (20150195460) are examples of image pickup apparatuses. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872